Mr. Justice HURST has heretofore written an opinion in this case wherein he discussed and applied certain sections of our statute (sections 12760 and 12761, O. S. 1931, 68 O. S. 1941 §§ 452 and 453), and I am of the opinion that the views expressed therein ought to prevail, provided they are given prospective application and not present or retroactive application. In Great Northern Railway Co. v. Sunburst Oil 
Refining Co., 287 U.S. 358, 77 L.Ed. 360, 85 A. L. R. 254, and in the annotation in 85 A. L. R. 262, it is pointed out that it is permissible, and times when it is proper, to announce decisions on rules of law contrary to views theretofore expressed that are intended to be prospective in their application. I presented my views along this line, but the majority of the court was unwilling to adopt them. Therefore, because this court has for so many years announced and followed the rule stated in the majority opinion herein, I am concurring in the result reached. I am unwilling to overturn that long line of decisions in the present case and pending cases, but I would like to see a contrary rule announced which would be applicable to issues of this kind arising under tax sales to be held hereafter. I feel that the case of Cadman v. Smith, and all of those cases that follow its rule, reach an erroneous result when our statutes, supra, are considered, but I also feel that it would amount to overturning a rule of property to reach a different, although correct, rule and apply it to this case and to other cases that have or may arise under sales held up to this time. If property owners, taxing officials and prospective tax deed holders are advised that a different rule will be applied to deeds issued under future sales, no injustice will be done by a reversal of views of the law on these issues.